Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  May 5, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  151277(68)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  ROBERT ARBUCKLE, Personal Representative of                                                David F. Viviano
                                                                                         Richard H. Bernstein,
  the Estate of CLIFTON M. ARBUCKLE,                                                                     Justices
                Plaintiff-Appellee,
                                                              SC: 151277
  v                                                           COA: 310611
                                                              MCAC: 11-000043
  GENERAL MOTORS, LLC,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time to
  file his answer to the application for leave to appeal is GRANTED. The answer
  submitted on April 27, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 5, 2015